Citation Nr: 1814273	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran is represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2015 and April 2017 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED       to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not contain a diagnosis of rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for rheumatoid arthritis have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination          of such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service. This 

presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 
1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for rheumatoid arthritis, which he asserts was caused by an in-service knee strain.

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran has a current diagnosis of rheumatoid arthritis.  A review of the Veteran's treatment records shows diagnoses of arthritis of various joints; however, the record does not show a diagnosis of rheumatoid arthritis.  The Board notes that rheumatoid arthritis "is an autoimmune disease, which means the arthritis results from [the] immune system attacking [the] body's own tissues" and "is different from osteoarthritis, the common arthritis that often comes with older age."  See https://medical-dictionary.thefreedictionary.com/rheumatoid+arthritis.

The Veteran underwent a VA examination in April 2011.  The VA examiner reviewed the evidence of record and indicated that there was no clinical or laboratory evidence indicating that the Veteran had a diagnosis of rheumatoid arthritis.  

Although the Veteran believes that he has rheumatoid arthritis, as a lay person,       he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of autoimmune disorders are matters not capable of lay observation and require medical expertise  to determine.  Thus, the opinion of the Veteran regarding the diagnosis of rheumatoid arthritis is not competent medical evidence.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be     no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current diagnosis of rheumatoid arthritis.  As the there is no medical evidence of a current disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for rheumatoid arthritis is denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims for rheumatoid arthritis, the doctrine is not for application. See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for rheumatoid arthritis is denied. 


REMAND

In April 2017, the Board remanded the Veteran's service connection claim for a left shoulder disability in order to obtain outstanding VA treatment records, which were received in August 2017.  Later that month, a supplemental statement of the case (SSOC) was provided; however, it did not address the issue of entitlement to service connection for a left shoulder disability.  Therefore, a remand is necessary for issuance of an SSOC in accordance with C.F.R. § 19.31(c).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative an SSOC with respect to the issue of entitlement to service connection for a left shoulder disability, which considers all evidence associated with the record since the October 2015 SSOC 
was issued. If the benefit sought on appeal remains denied, the Veteran should be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


